

117 S1643 IS: Alabama Black Belt National Heritage Area Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1643IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Shelby (for himself and Mr. Tuberville) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Alabama Black Belt National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Alabama Black Belt National Heritage Area Act.2.Definitions In this Act:(1)Local coordinating entityThe term Local Coordinating Entity means the local coordinating entity for the National Heritage Area designated by section 3(b).(2)Management planThe term management plan means the management plan for the National Heritage Area prepared under section 5.(3)MapThe term map means the map entitled Alabama Black Belt Heritage Area Boundary.(4)National Heritage AreaThe term National Heritage Area means the Alabama Black Belt National Heritage Area established by section 3(a). (5)SecretaryThe term Secretary means the Secretary of the Interior.(6)StateThe term State means the State of Alabama.3.Establishment of Alabama Black Belt National Heritage Area(a)In generalThere is established in the State the Alabama Black Belt National Heritage Area consisting of land in Bibb, Bullock, Butler, Choctaw, Clarke, Conecuh, Dallas, Greene, Hale, Lowndes, Macon, Marengo, Monroe, Montgomery, Perry, Pickens, Sumter, Washington, and Wilcox counties in the State, as generally depicted in the management plan.(b)Local coordinating entityThe Center for the Study of the Black Belt at the University of West Alabama shall be the local coordinating entity for the National Heritage Area.4.Administration(a)AuthoritiesFor purposes of carrying out the management plan, the Secretary (acting through the Local Coordinating Entity) may use amounts made available under section 9—(1)to make grants to the State, political subdivisions of the State, Indian Tribes with jurisdiction over land in the State, nonprofit organizations, and other persons;(2)to enter into cooperative agreements with, or provide technical assistance to, the State, political subdivisions of the State, Indian Tribes, nonprofit organizations, and other interested persons;(3)to hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection and heritage programming;(4)to obtain money or services from any source, including any money or services that are provided under any other Federal law or program;(5)to contract for goods or services; and(6)to undertake any other activity that—(A)furthers the purposes of the National Heritage Area; and (B)is consistent with the approved management plan.(b)DutiesThe Local Coordinating Entity shall—(1)assist Federal agencies, the State, political subdivisions of the State, Indian Tribes, regional planning organizations, nonprofit organizations, and other interested persons in carrying out the approved management plan by—(A)carrying out programs and projects that recognize, protect, and enhance important resource values in the National Heritage Area;(B)establishing and maintaining interpretive exhibits and programs in the National Heritage Area;(C)developing recreational and educational opportunities in the National Heritage Area;(D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the National Heritage Area;(E)protecting and restoring historic sites and buildings in the National Heritage Area that are consistent with the themes of the National Heritage Area;(F)ensuring that clear, consistent, and appropriate signs identifying points of public access and sites of interest are posted throughout the National Heritage Area; and(G)promoting a wide range of partnerships among the Federal Government, State, Tribal, and local governments, organizations, and individuals to further the purposes of the National Heritage Area;(2)consider the interests of diverse units of government, businesses, organizations, and individuals in the National Heritage Area in the preparation and implementation of the management plan;(3)conduct meetings open to the public not less frequently than semiannually regarding the preparation and implementation of the management plan;(4)for any year that Federal funds have been received under this subsection—(A)submit to the Secretary an annual report that describes, with respect to the reporting period—(i)the activities, expenses, and income of the Local Coordinating Entity; and (ii)any grants made to any other entities;(B)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and(C)require, with respect to all agreements authorizing the expenditure of Federal funds by any other organization, that the organization receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and(5)encourage, by appropriate means and consistent with the purposes of the National Heritage Area, the economic viability of the National Heritage Area.(c)Prohibition on the acquisition of real propertyThe Local Coordinating Entity shall not use Federal funds made available under section 9 to acquire real property or any interest in real property.5.Management plan(a)In generalNot later than 3 years after the date of enactment of this Act, the Local Coordinating Entity shall prepare and submit to the Secretary for approval a proposed management plan for the National Heritage Area.(b)RequirementsThe management plan shall—(1)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the National Heritage Area;(2)take into consideration other applicable Federal, State, local, and Tribal plans and treaty rights;(3)include—(A)an inventory of—(i)the resources located in the National Heritage Area; and(ii)any other property in the National Heritage Area that—(I)is related to the themes of the National Heritage Area; and(II)should be preserved, restored, managed, or maintained because of the significance of the property;(B)comprehensive policies, strategies, and recommendations for the conservation, funding, management, and development of the National Heritage Area;(C)a description of activities that the Federal Government, State, Tribal, and local governments, private organizations, and individuals have agreed to carry out to protect the natural, historical, cultural, scenic, and recreational resources of the National Heritage Area;(D)a program of implementation for the management plan by the Local Coordinating Entity that includes a description of—(i)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and(ii)specific commitments for implementation that have been made by the Local Coordinating Entity or any unit of government, organization, or individual for the first 5 years of operation of the National Heritage Area;(E)the identification of sources of funding to implement the management plan;(F)analysis and recommendations for means by which Federal, State, local, and Tribal programs may be best coordinated (including the role of the National Park Service in the National Heritage Area) to carry out the purposes of this Act; and(G)an interpretive plan for the National Heritage Area; and(4)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area.(c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the Local Coordinating Entity shall be ineligible to receive additional funding under this Act until the date on which the Secretary approves the management plan.(d)Approval or disapproval of management plan(1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with State and Tribal governments, shall approve or disapprove the management plan.(2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether—(A)the Local Coordinating Entity is representative of the diverse interests of the National Heritage Area, including the Federal Government, State, Tribal, and local governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;(B)the Local Coordinating Entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and(C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the National Heritage Area.(3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall—(A)advise the Local Coordinating Entity in writing the reasons for the disapproval;(B)make recommendations to the Local Coordinating Entity for revisions to the management plan; and(C)not later than 180 days after the receipt of any proposed revision of the management plan from the Local Coordinating Entity, approve or disapprove the proposed revision.(4)Amendments(A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that makes a substantial change to the management plan, as determined by the Secretary.(B)Use of fundsThe Local Coordinating Entity shall not use Federal funds authorized under section 9 to carry out any amendment to the management plan until the date on which the Secretary has approved the amendment.6.Relationship to other Federal agencies(a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.(b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the National Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the Local Coordinating Entity to the maximum extent practicable.(c)Other Federal agenciesNothing in this Act—(1)modifies, alters, or amends any law (including regulations) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;(2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the National Heritage Area; or(3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.7.Private property and regulatory protectionsNothing in this Act—(1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the National Heritage Area;(2)requires any property owner—(A)to permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or(B)to modify public access or use of property of the property owner under any other Federal, State, or local law;(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, Tribal, or local agency;(4)conveys any land use or other regulatory authority to the Local Coordinating Entity;(5)authorizes or implies the reservation or appropriation of water or water rights;(6)enlarges or diminishes the treaty rights of any Indian Tribe within the National Heritage Area;(7)diminishes—(A)the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting, within the National Heritage Area; or(B)the authority of Indian Tribes to regulate members of Indian Tribes with respect to fishing, hunting, and gathering in the exercise of treaty rights; or(8)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.8.Evaluation and report(a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the National Heritage Area, the Secretary shall—(1)conduct an evaluation of the accomplishments of the National Heritage Area; and(2)prepare a report in accordance with subsection (c).(b)EvaluationAn evaluation conducted under subsection (a)(1) shall—(1)assess the progress of the Local Coordinating Entity with respect to—(A)accomplishing the purposes of the National Heritage Area; and(B)achieving the goals and objectives of the management plan;(2)analyze the investments of the Federal Government, State, Tribal, and local governments, and private entities in the National Heritage Area to determine the impact of the investments; and(3)review the management structure, partnership relationships, and funding of the National Heritage Area for purposes of identifying the critical components for sustainability of the National Heritage Area.(c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service, if any, with respect to the National Heritage Area.9.Authorization of appropriations(a)In generalThere is authorized to be appropriated for the National Heritage Area $10,000,000, of which not more than $1,000,000 may be made available in any fiscal year.(b)AvailabilityAmounts made available under subsection (a) shall remain available until expended.(c)Cost-Sharing requirement(1)In generalThe Federal share of the total cost of any activity under this Act shall be not more than 50 percent.(2)FormThe non-Federal share of the total cost of any activity under this Act may be in the form of in-kind contributions of goods or services fairly valued.(d)Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.